Notice of Allowance
Priority
The Instant Application, filed 07/17/2019, is a continuation of 15/455,914, filed 03/10/2017, now U.S. Patent No. 10,404,649 and claims priority from Provisional Application 62/402739, filed 09/30/2016.

Terminal Disclaimer
The terminal disclaimer filed on 2/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,404,649 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Interview Summary 
A proposed amendment was submitted for Applicant's consideration. The Examiner suggested Applicant to amend the claims as shown in the Examiner's Amendment below in order to overcome all pending issues and place the application in condition for allowance. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s Representative, Daniel J. Sherwinter (Reg. No. 61,751) on 2/2/2021.

In The Claims
Please amend claim 1 and cancel claims 3 and 4 as follows:

1.  (Currently Amended)  A system comprising:
one or more first processors to:
receive a request for content from a client device;
identify a first server for serving the content to the client device; and
transmit a manifest file to the client device to facilitate the client device obtaining the content, wherein the manifest file includes a plurality of uniform resource identifiers (URIs), each providing an identifier for a respective segment of a plurality of segments of the content, and each including a respective domain name of a plurality of domain names associated with the first server; and
one or more second processors to:
receive, at an authoritative name server at a first time, a first domain name resolution request for a first domain name of the plurality of domain names;
receive, at the authoritative name server at a second time, a second domain name resolution request for a second domain name of the plurality of domain names, wherein the first domain name and the second domain name both include a same unique identifier for the client device; and
facilitate determination of a network characteristic associated with the client device using the first time and the second time, the determination of the network characteristic including determining a time difference between the first time and the second time, determining an amount of the content transferred to the client device between the first time and the second time, and using the time difference and the amount to determine the network characteristic.

3.  (Canceled)

4.  (Canceled)

--

Allowable Subject Matter
Claims 1-2 and 5-18 are allowed. The following is an examiner’s statement of reasons for allowance: In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record does not disclose with respect to the independent claims, wherein the first domain name and the second domain name both include a same unique identifier for the client device. When considered as a whole, these limitations in combination with the other limitations, are not taught by the prior art of record. Therefore the claims are allowed.
There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ranodhi N. Serrao

/RANODHI SERRAO/Primary Examiner, Art Unit 2444